Exhibit 10.1

Execution Version

THIRD AMENDMENT TO CREDIT AGREEMENT

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”), dated as of
October 4, 2017 (the “Third Amendment Effective Date”), is among WildHorse
Resource Development Corporation, a Delaware corporation (the “Borrower”); each
of the Guarantors party hereto (the “Guarantors” and collectively with the
Borrower, the “Credit Parties”); each of the Lenders party hereto; and Wells
Fargo Bank, National Association, as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”).

R E C I T A L S:

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of December 19, 2016 (as amended or otherwise
modified from time to time to date pursuant to the terms thereof, the “Credit
Agreement”), pursuant to which the Lenders have, subject to the terms and
conditions set forth therein, made certain credit available to and on behalf of
the Borrower.

B. The Borrower has requested, among other things, to amend certain terms of the
Credit Agreement as set forth herein, including to increase the Aggregate
Maximum Credit Amount to $2,000,000,000, to be effective as of the Third
Amendment Effective Date.

C. The Lenders have agreed to redetermine and increase the Borrowing Base to
$875,000,000 effective as of the Third Amendment Effective Date.

D. The Borrower has requested that ABN AMRO Capital USA LLC and PNC Bank,
National Association (each, a “New Lender” and, collectively, the “New
Lenders”), become Lenders under the Credit Agreement with a Maximum Credit
Amount and an Elected Commitment in the amount as shown on Annex I to the Credit
Agreement (as amended hereby).

E. Subject to and upon the terms and conditions set forth herein, the
undersigned Lenders have agreed to enter into this Third Amendment to amend
certain provisions of the Credit Agreement as more specifically provided for
herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Third Amendment, shall have the
meaning ascribed to such term in the Credit Agreement, as amended hereby. Unless
otherwise indicated, all section references in this Third Amendment refer to the
Credit Agreement, as amended hereby.

Section 2. Amendments to Credit Agreement. In reliance on the representations,
warranties, covenants and agreements contained in this Third Amendment, and
subject to the satisfaction of the conditions precedent set forth in Section 7
hereof, the Credit Agreement shall be amended effective as of the Third
Amendment Effective Date in the manner provided in this



--------------------------------------------------------------------------------

Section 2.

 

  2.1

Amendments to Section 1.02.

 

  (a)

The following definitions are hereby amended and restated as follows:

“Aggregate Maximum Credit Amount” at any time shall equal the sum of the Maximum
Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06. As of the Third Amendment Effective Date (as defined in the Third
Amendment), the Aggregate Maximum Credit Amount is $2,000,000,000.

“Agreement” means this Credit Agreement, as amended by the First Amendment, the
Second Amendment, the Third Amendment and as the same may be further amended,
modified, supplemented or restated from time to time.

“Applicable Margin” means, for any day, with respect to any ABR Loan, LIBOR
Market Index Loan or Eurodollar Loan, or with respect to the Commitment Fee
Rate, as the case may be, the rate per annum set forth in the Total Commitments
Utilization Grid below based upon the Total Commitments Utilization Percentage
then in effect:

 

Total Commitments Utilization Grid

Total Commitments Utilization Percentage

   <25%      ³25% <50%      ³50% <75%      ³75% <90%      ³90%

Eurodollar Loans

   2.000%      2.250%      2.500%      2.750%      3.000%

LIBOR Market Index Loans

   2.000%      2.250%      2.500%      2.750%      3.000%

ABR Loans

   1.000%      1.250%      1.500%      1.750%      2.000%

Commitment Fee Rate

   0.375%      0.375%      0.500%      0.500%      0.500%

Each change in the Applicable Margin (whether as a result of a change in the
Total Commitments Utilization Percentage, as a result of an amendment of the
definition of Applicable Margin, or otherwise) shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change; provided that
if at any time the Borrower fails to deliver a Reserve Report pursuant to
Section 8.12 and such failure continues for more than 10 Business Days from the
date when such Reserve Report is due, then the “Applicable Margin” means the
rate per annum set forth on the grid when the Total Commitments Utilization
Percentage is at its highest level until such Reserve Report is delivered.

“Consolidated EBITDAX” means, with respect to the Borrower and the Consolidated
Restricted Subsidiaries, for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of
(a) interest expense (including realized and unrealized losses on interest rate
derivative contracts); (b) income tax

 

Page 2



--------------------------------------------------------------------------------

expense; (c) depreciation, depletion and amortization expense; (d) impairment of
goodwill and long-lived assets (including Oil and Gas Properties); (e) accretion
of asset retirement obligations; (f) unrealized losses on commodity derivative
contracts; (g) realized losses upon the early termination or other monetization
of commodity derivative contracts; (h) losses on sale of assets; (i) noncash
unit-based compensation expenses; (j) exploration costs; (k) brokers’ or
finders’ fees, and other fees, in connection with acquisitions of Oil and Gas
Properties permitted hereunder, and (l) fees and expenses expensed and paid in
cash in connection with the issuance of Debt and the issuance of Equity
Interests, including fees and expenses expensed and paid in cash in connection
with any registered offering of Equity Interests in the Borrower, including the
Borrower IPO; minus, without duplication and to the extent included in the
statement of such Consolidated Net Income for such period, the sum of interest
income (including realized and unrealized gains on interest rate derivative
contracts); income tax benefit; unrealized gains on commodity derivative
contracts; realized gains upon the early termination or other monetization of
commodity derivative contracts; and gains on sales of assets. For the purposes
of calculating Consolidated EBITDAX for any Rolling Period in connection with
any determination of the financial ratio contained in Section 9.01(a), if during
such Rolling Period, the Borrower or any Consolidated Restricted Subsidiary
shall have made a Material Disposition or Material Acquisition, the Consolidated
EBITDAX for such Rolling Period shall be calculated after giving pro forma
effect thereto as if such Material Disposition or Material Acquisition, as
applicable, occurred on the first day of such Rolling Period. For purposes of
Consolidated EBITDAX for the Rolling Periods ending September 30,
2017, December 31, 2017 and March 31, 2018 in connection with any determination
of the financial ratio contained in Section 9.01(a), Consolidated EBITDAX shall
be calculated as follows: (A) for the Rolling Period ending September 30, 2017,
Consolidated EBITDAX shall be Consolidated EBITDAX for the Rolling Period ending
on such date multiplied by 4; (B) for the Rolling Period ending December 31,
2017, Consolidated EBITDAX shall be Consolidated EBITDAX for the Rolling Period
ending on such date multiplied by 2; and (C) for the Rolling Period ending
March 31, 2018, Consolidated EBITDAX shall be Consolidated EBITDAX for the
Rolling Period ending on such date multiplied by 4/3.

“Rolling Period” means (a) for the fiscal quarters ending on September 30,
2017, December 31, 2017 and March 31, 2018, the period commencing on July 1,
2017 and ending on the last day of such applicable fiscal quarter and (b) for
the fiscal quarter ending on June 30, 2018, and for each fiscal quarter
thereafter, the period of four (4) consecutive fiscal quarters ending on the
last day of such applicable fiscal quarter.

 

  (c)

The following definitions are hereby added where alphabetically appropriate to
read as follows:

“Applicable Letter of Credit Term” means (a) one year, in the case of a Letter
of Credit other than an RRC Letter of Credit, or (b) 18 months, in the case of
an RRC Letter of Credit.

“RRC Letter of Credit” means a Letter of Credit in respect of which the Railroad
Commission of Texas is the beneficiary.

 

Page 3



--------------------------------------------------------------------------------

“Third Amendment” means that certain Third Amendment to Credit Agreement, dated
as of October 4, 2017, among the Borrower, the Guarantors, the Administrative
Agent and the Lenders party thereto.

“Third Amendment Effective Date” means October 4, 2017.

 

  2.2

Amendment to Section 2.08(c). Section 2.08(c) is hereby amended and restated in
its entirety to read as follows:

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is the Applicable Letter of
Credit Term after the date of the issuance of such Letter of Credit (or, in the
case of any renewal, which renewal may be provided for in the initial Letter of
Credit, or extension thereof, the Applicable Letter of Credit Term after such
renewal or extension) and (ii) the date that is five Business Days prior to the
Maturity Date.

 

  2.3

Replacement of Annex I.

(a) Annex I to the Credit Agreement is hereby replaced in its entirety with
Annex I attached hereto and Annex I attached hereto shall be deemed to be
attached as Annex I to the Credit Agreement. After giving effect to this Third
Amendment and any Borrowings made on the Third Amendment Effective Date,
(i) each Lender (including each New Lender) who holds Loans in an aggregate
amount less than its Applicable Percentage (after giving effect to this Third
Amendment) of all Loans shall advance new Loans which shall be disbursed to the
Administrative Agent and used to repay Loans outstanding to each Lender who
holds Loans in an aggregate amount greater than its Applicable Percentage of all
Loans, (ii) each Lender’s participation in each Letter of Credit, if any, shall
be automatically adjusted to equal its Applicable Percentage (after giving
effect to this Third Amendment) and (iii) such other adjustments shall be made
as the Administrative Agent shall specify so that the Revolving Credit Exposure
applicable to each Lender equals its Applicable Percentage (after giving effect
to this Third Amendment) of the aggregate Revolving Credit Exposure of all
Lenders.

(b) The Administrative Agent, the Issuing Banks and the Borrower hereby consent
to the reallocations and payments pursuant to this Section 2.3 and waive the
delivery of an Assignment and Assumption and any other condition (other than the
delivery by each New Lender of an Administrative Questionnaire) to the
effectiveness of the foregoing reallocations and payments. The Administrative
Agent hereby consents to a one-time waiver of the $3,500 processing and
recordation fee that would otherwise be payable pursuant to
Section 12.04(b)(ii)(C) if the reallocations and payments provided for herein
were structured as assignments by Lenders receiving such payments to Lenders
(including New Lenders) making such payments. Each existing Lender waives any
break-funding payments otherwise payable under Section 5.02 in connection with
the repayment of any Loans in accordance with this Section 2.3.

Section 3. Omnibus Amendment to Loan Documents. All references in the Loan
Documents to “U.S. Bank” that are not followed by the words “National
Association” have been

 

Page 4



--------------------------------------------------------------------------------

at all times intended to refer to, and are hereby amended to read, “U.S. Bank
National Association”.

Section 4. Aggregate Elected Commitment Amounts. Pursuant to Section 2.06(c),
the Aggregate Elected Commitment Amounts shall be increased to $875,000,000,
effective as of the Third Amendment Effective Date, and the Borrower and the
Lenders agree and acknowledge that the Elected Commitment of each Lender shall
be as more particularly set forth on Annex I attached hereto and that each New
Lender shall be deemed to have executed and delivered Exhibit H attached to the
Credit Agreement pursuant to the terms thereof.

Section 5. Borrowing Base Redetermination. Pursuant to Section 2.07, the
Administrative Agent and the Lenders agree that for the period from and
including the Third Amendment Effective Date to but excluding the next
Redetermination Date, the amount of the Borrowing Base shall be equal to
$875,000,000. Notwithstanding the foregoing, the Borrowing Base may be subject
to further adjustments from time to time pursuant to Section 2.07(e),
Section 2.07(f) or Section 8.12(c). For the avoidance of doubt, the
redetermination herein shall constitute the October 1, 2017 Scheduled
Redetermination and the next Scheduled Redetermination shall be the April 1,
2018 Scheduled Redetermination.

Section 6. New Lenders. Each New Lender hereby joins in, becomes a party to, and
agrees to comply with and be bound by the terms and conditions of the Credit
Agreement as amended hereby as a Lender thereunder and under each and every
other Loan Document to which any Lender is required to be bound by the Credit
Agreement as amended hereby, to the same extent as if such New Lender were an
original signatory thereto. Each New Lender hereby appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as amended hereby as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto. Each New Lender
represents and warrants that (a) it has full power and authority, and has taken
all action necessary, to execute and deliver this Third Amendment, to consummate
the transactions contemplated hereby and to become a party to, and a Lender
under, the Credit Agreement as amended hereby, (b) it has received a copy of the
Credit Agreement and copies of the most recent financial statements delivered
pursuant to Section 8.01, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Third Amendment and to become a Lender on the basis of which it has made
such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (c) from and after the Third
Amendment Effective Date, it shall be a party to and be bound by the provisions
of the Credit Agreement as amended hereby and the other Loan Documents and have
the rights and obligations of a Lender thereunder.

Section 7. Conditions Precedent. The effectiveness of this Third Amendment is
subject to the following:

7.1 The Administrative Agent shall have received counterparts (in such number as
may be requested by the Administrative Agent) of this Third Amendment from the
Borrower, each Guarantor and each Lender (including each New Lender).

7.2 The Administrative Agent shall have received an Administrative Questionnaire

 

Page 5



--------------------------------------------------------------------------------

from each New Lender.

7.3 The Administrative Agent shall have received from the relevant Loan Parties
duly executed and notarized mortgages and/or mortgage supplements or amendments
in form and substance reasonably satisfactory to the Administrative Agent so
that, after giving effect to the recording of such mortgages, mortgage
supplements and/or amendments, the Administrative Agent shall be reasonably
satisfied that it has first priority, perfected Liens (subject only to Excepted
Liens identified in clauses (a) to (d) and (f) of the definition thereof, but
subject to the provisos at the end of such definition) on at least 85% of the
total value (as determined by the Administrative Agent based on the present
value of the Proved Reserves attributable thereto using a 9% discount rate) of
the Oil and Gas Properties evaluated in the Reserve Report most recently
delivered pursuant to Section 8.12(a), including any amendments necessary to
reflect the Aggregate Maximum Credit Amount (as amended by this Third
Amendment).

7.4 The Administrative Agent shall have received from the Borrower title
information setting forth the status of title to at least 85% of the total value
(as determined by the Administrative Agent based on the present value of the
Proved Reserves attributable thereto using a 9% discount rate) of the Oil and
Gas Properties evaluated in the Reserve Report most recently delivered pursuant
to Section 8.12(a).

7.5 No Default or Borrowing Base Deficiency shall have occurred and be
continuing as of the date hereof after giving effect to the terms of this Third
Amendment.

7.6 The Administrative Agent shall have received all fees and other amounts due
and payable to the Administrative Agent or any Lenders in connection with this
Third Amendment.

7.7 The Administrative Agent shall have received duly executed Notes payable to
each Lender requesting a Note in a principal amount equal to its Maximum Credit
Amount (as amended by this Third Amendment) dated as of the date hereof.

7.8 The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably require.

The Administrative Agent is hereby authorized and directed to declare this Third
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 7 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.

Section 8. Return of Promissory Notes. Promptly upon receipt of any replacement
Note under Section 7.7 hereof, each Lender shall return to the Administrative
Agent (for delivery to the Borrower for cancellation) any other Note in such
Lender’s possession that was previously delivered to such Lender under the
Credit Agreement.

Section 9. Miscellaneous.

9.1 Confirmation and Effect. The provisions of the Credit Agreement (as amended
by this Third Amendment) shall remain in full force and effect in accordance
with its terms

 

Page 6



--------------------------------------------------------------------------------

following the Third Amendment Effective Date, and this Third Amendment shall not
constitute a waiver of any provision of the Credit Agreement or any other Loan
Document, except as expressly provided for herein. Each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof’, “herein”, or words of like
import shall mean and be a reference to the Credit Agreement as amended hereby,
and each reference to the Credit Agreement in any other document, instrument or
agreement executed and/or delivered in connection with the Credit Agreement
shall mean and be a reference to the Credit Agreement as amended hereby.

9.2 No Waiver. Neither the execution by the Administrative Agent or the Lenders
of this Third Amendment, nor any other act or omission by the Administrative
Agent or the Lenders or their officers in connection herewith, shall be deemed a
waiver by the Administrative Agent or the Lenders of any Defaults or Events of
Default which may exist, which may have occurred prior to the date of the
effectiveness of this Third Amendment or which may occur in the future under the
Credit Agreement and/or the other Loan Documents. Similarly, nothing contained
in this Third Amendment shall directly or indirectly in any way whatsoever
either: (a) impair, prejudice or otherwise adversely affect the Administrative
Agent’s or the Lenders’ right at any time to exercise any right, privilege or
remedy in connection with the Loan Documents with respect to any Default or
Event of Default, (b) except as expressly provided herein, amend or alter any
provision of the Credit Agreement, the other Loan Documents, or any other
contract or instrument, or (c) constitute any course of dealing or other basis
for altering any obligation of the Borrower or any right, privilege or remedy of
the Administrative Agent or the Lenders under the Credit Agreement, the other
Loan Documents, or any other contract or instrument.

9.3 Ratification and Affirmation of Credit Parties. Each Credit Party hereby
expressly (i) acknowledges the terms of this Third Amendment, (ii) ratifies and
affirms its obligations under the Guaranty Agreement, the Security Agreement and
the other Loan Documents to which it is a party, (iii) acknowledges, renews and
extends its continued liability under the Guaranty Agreement, the Security
Agreement and the other Loan Documents to which it is a party, (iv) agrees that
its guarantee under the Guaranty Agreement and its pledge of collateral under
the Security Agreement and any of its obligations under the other Loan Documents
to which it is a party remain in full force and effect with respect to the
Indebtedness as amended hereby, (v) represents and warrants to the Lenders and
the Administrative Agent that each representation and warranty of such Person
contained in the Credit Agreement (as amended by this Third Amendment) and the
other Loan Documents to which it is a party is true and correct in all material
respects as of the date hereof and after giving effect to this Third Amendment
except (A) to the extent any such representations and warranties are expressly
limited to an earlier date, in which case such representations and warranties
shall continue to be true and correct as of such specified earlier date, and
(B) to the extent that any such representation and warranty is expressly
qualified by reference to materiality, a Material Adverse Effect or similar
qualification, in which case such representations and warranties shall be true
and correct in all respects, (vi) represents and warrants to the Lenders and the
Administrative Agent that the execution, delivery and performance by such Person
of this Third Amendment are within such Person’s corporate, limited partnership
or limited liability company powers (as applicable), have been duly authorized
by all necessary action and that this Third Amendment constitutes the valid and
binding obligation of such Person enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of

 

Page 7



--------------------------------------------------------------------------------

whether considered in a proceeding in equity or at law, and (vii) represents and
warrants to the Lenders and the Administrative Agent that, after giving effect
to this Third Amendment, no Default or Event of Default exists.

9.4 Counterparts. This Third Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Third Amendment by facsimile or other electronic transmission (e.g., .pdf) shall
be effective as delivery of a manually executed counterpart of this Third
Amendment.

9.5 No Oral Agreement. THIS WRITTEN THIRD AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND THERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

9.6 Governing Law. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

9.7 Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Third Amendment in
accordance with Section 12.03.

9.8 Severability. Any provision of this Third Amendment or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

9.9 Successors and Assigns. This Third Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
(in each case, as permitted by Section 12.04).

9.10 Loan Document. This Third Amendment shall constitute a “Loan Document”
under and as defined in Section 1.02.

[Signature Pages Follow]

 

Page 8



--------------------------------------------------------------------------------

The parties hereto have caused this Third Amendment to be duly executed as of
the day and year first above written.

BORROWER:

 

WILDHORSE RESOURCE DEVELOPMENT CORPORATION, a Delaware corporation

By:

 

/s/ Andrew J. Cozby

Name:

 

Andrew J. Cozby

Title:

 

Executive Vice President and Chief

 

Financial Officer

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

GUARANTORS:

 

WILDHORSE RESOURCES II, LLC, a Delaware limited liability company

By: WildHorse Resource Development Corporation, its sole member

ESQUISTO RESOURCES II, LLC, a Texas limited liability company

By: WildHorse Resource Development Corporation, its sole member

WHE ACQCO., LLC, a Delaware limited liability company

By: WildHorse Resource Development Corporation, its sole member

WHR EAGLE FORD LLC, a Delaware limited liability company

By: WildHorse Resource Development Corporation, its sole member

By:  

/s/ Andrew J. Cozby

Name:   Andrew J. Cozby Title:   Executive Vice President and Chief   Financial
Officer WILDHORSE RESOURCES MANAGEMENT COMPANY, LLC, a Delaware limited
liability company

By: WildHorse Resources II, LLC, its sole member,

By: WildHorse Resource Development Corporation, its sole member

OAKFIELD ENERGY LLC, a Delaware limited liability company

By: WildHorse Resources II, LLC, its sole member,

By: WildHorse Resource Development Corporation, its sole member

By:  

/s/ Andrew J. Cozby

Name:   Andrew J. Cozby Title:   Executive Vice President and Chief   Financial
Officer

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

PETROMAX E&P BURLESON, LLC, a Texas limited liability company

By: Esquisto Resources II, LLC, its sole member,

By: WildHorse Resource Development Corporation, its sole member

By:  

/s/ Andrew J. Cozby

Name:   Andrew J. Cozby Title:   Executive Vice President and Chief   Financial
Officer BURLESON WATER RESOURCES, LLC, a Texas limited liability company

By: Esquisto Resources II, LLC, its sole member,

By: WildHorse Resource Development Corporation, its sole member

By:  

/s/ Andrew J. Cozby

Name:   Andrew J. Cozby Title:   Executive Vice President and Chief   Financial
Officer

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Lender

By:

 

/s/ Russell Otts

Name:

 

Russell Otts

Title:

 

Director

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as a Lender

By:

 

/s/ Gumaro Tijerina

Name:

 

Gumaro Tijerina

Title:

 

Managing Director

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By:

 

/s/ Raza Jafferi

Name:

 

Raza Jafferi

Title:

 

Vice President

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender

By:

 

/s/ Vanessa A. Kurbatskly

Name:

 

Vanessa A. Kurbatskly

Title:

 

Vice President

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender

By:

 

/s/ Phil Ballard

Name:

 

Phil Ballard

Title:

 

Vice President

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender

By:

 

/s/ William B. Robinson

Name:

 

William B. Robinson

Title:

 

Senior Vice President

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender

By:

 

/s/ Josh Strong

Name:

 

Josh Strong

Title:

 

Director

By:

 

/s/ Julie Bieser

Name:

 

Julie Bieser

Title:

 

Managing Director

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

BOKF, N.A. DBA BANK OF TEXAS, as a Lender

By:

 

/s/ Martin W. Wilson

Name:

 

Martin W. Wilson

Title:

 

SVP-Energy Lending

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

CAPITAL ONE NATIONAL ASSOCIATION,

as a Lender

By:

 

/s/ Michael Higgins

Name:

 

Michael Higgins

Title:

 

Senior Director

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender

By:

 

/s/ Jo Linda Papadakis

Name:

 

Jo Linda Papadakis

Title:

 

Authorized Officer

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

ASSOCIATED BANK, N.A., as a Lender

By:

 

/s/ Kyle Lewis

Name:

 

Kyle Lewis

Title:

 

Vice President

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender

By:

 

/s/ Kathleen J. Bowen

Name:

 

Kathleen J. Bowen

Title:

 

Managing Director

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender

By:

 

/s/ Richard Antl

Name:

 

Richard Antl

Title:

 

Authorized Signatory

By:

 

/s/ William M. Reid

Name:

 

William M. Reid

Title:

 

Authorized Signatory

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender

By:

 

/s/ Justin Bellamy

Name:

 

Justin Bellamy

Title:

 

Director

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:

 

/s/ Heather Han

Name:

 

Heather Han

Title:

 

Senior Vice President

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC, as a New Lender

By:

 

/s/ Darrell Holley

Name:

 

Darrell Holley

Title:

 

Managing Director

By:

 

/s/ Elizabeth Johnson

Name:

 

Elizabeth Johnson

Title:

 

Director

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a New Lender

By:

 

/s/ Sandra Aultman

Name:

 

Sandra Aultman

Title:

 

Managing Director

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS AND ELECTED COMMITMENTS

 

Name of Lender

     Applicable
Percentage      Maximum Credit
Amount      Elected
Commitment

Wells Fargo Bank, National Association

     8.0571%      $161,142,857.17      $70,500,000.00

BMO Harris Bank N.A.

     7.7714%      $155,428,571.45      $68,000,000.00

Bank of America, N.A.

     6.6286%      $132,571,428.57      $58,000,000.00

Barclays Bank PLC

     6.6286%      $132,571,428.57      $58,000,000.00

Citibank, N.A.

     6.6286%      $132,571,428.57      $58,000,000.00

Comerica Bank

     6.6286%      $132,571,428.57      $58,000,000.00

ING Capital LLC

     6.6286%      $132,571,428.57      $58,000,000.00

JPMorgan Chase Bank, N.A.

     6.6286%      $132,571,428.57      $58,000,000.00

ABN AMRO Capital USA LLC

     5.4857%      $109,714,285.71      $48,000,000.00

BOKF, N. A. DBA Bank of Texas

     5.4857%      $109,714,285.71      $48,000,000.00

Canadian Imperial Bank of Commerce, New York Branch

     5.4857%      $109,714,285.71      $48,000,000.00

Capital One National Association

     5.4857%      $109,714,285.71      $48,000,000.00

Compass Bank

     5.4857%      $109,714,285.71      $48,000,000.00

Fifth Third Bank

     5.4857%      $109,714,285.71      $48,000,000.00

PNC Bank, National Association

     5.4857%      $109,714,285.71      $48,000,000.00

U.S. Bank National Association

     3.1429%      $62,857,142.85      $27,500,000.00

Associated Bank, N.A.

     2.8571%      $57,142,857.14      $25,000,000.00

TOTAL

     100.00000000%      $2,000,000,000.00      $875,000,000.00

ANNEX I